Title: To James Madison from Anonymous, 5 April 1808
From: Anonymous
To: Madison, James



No. 5.
Sir,
New-York 5th. April 1808.

filed with February 7, 1808
Ihave the pleasure to inform you that Dewitt Clinton has failed in obtaining a nomination of the old man at Albany.  He had convened a caucus of the members of the legislature apointed a Chairman & Secy.  But no sooner than they exposed the object of the meeting, than the members stole out of the room leaving the Chairman, Secy, & two or three behind to nominate if they thought proper.
I am further informed that DeWitt intends to invite a meeting of the Citizens in and about Ablany, freindly to the V. President, for the purpose of nominating him & Monroe, And to extend the farce to this devoted City.  In this, however, he will be mistaken.  During the absence of Mr. Davis Mr. Franks (Editor of the P. A.), and myself, have been preparing the minds of our most influential committee men, for the event, and am happy to state that DeWitt & Cheetham have lost their confidence for ever.  Indeed their influence is annihilated.  We do not doubt of obtaining the next legislature if the Clintons do not unite with the federalists
M. L. Davis has given great confidence to the friends of our cause in this City since his return from Washington.  We are rejoyced to learn that the Clinton family are properly appreciated & perfectly known at Washington.  The honest, the upright & the just of all parties will eer long detest the abandoned DeWitt.  Mr. Davis is once more received with open arms by the oldest & most respectable of the republican party here.
We wish to see Dearborn in nomination.  I am apprehensive that Morgan Lewis and his freinds (the Livingstons) have concluded a disgraceful treaty with Cheetham & his associates.  See the Public Advertiser of yesterday.
This evening we have a general meeting to recommend the appointment of our nominating committee.  Davis, Franks & myself, will be there.  If any thing of importance occurs you shall know it.  No friend on earth knows of these communications.

H.

